DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a method of making a stack, classified in B01J 2219/0059.
II. Claims 10-15, drawn to a method of making a stack, classified in B01J 2219/00596.
III. Claims, drawn to a stack, classified in B01J 2219/00497.
The inventions are independent or distinct, each from the other because:
Inventions Group I and Group III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the method of Group I can be used to form a coating that uses silanization and other materials aside from the AAO being claimed in Group III.
Inventions Group I and Group III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the method of Group II can be used to form a coating that uses silanization and other materials aside from the AAO being claimed in Group III.
Inventions Group II and Group I are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design in that a Si substrate is not mandated in Group I and nor is the use of an agarose coating, which are necessary in Group II. These differences would seemingly bring about a different function and effect too.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The groups are classified in distinctly different subclasses. Moreover, the content, diversity, and broadness of each independent instant claim would further present a search burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Benjamin Keim on 10/13/22 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-9  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Double Patenting
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-8, 10-14, 17, and 19-26 of copending Application No. 16597799 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed limitation of the functional group forming a covalent bond to a monomer subunit of a polymer in copending Claim 14 would be inherently found in the copending claims since the functional groups and the coating compositions are the same.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heller USPA_20030059929_A1.
1.	Regarding Claims 1-3 and 6-9, Heller discloses methods of making complex structures (Title) such as microelectronic devices comprising a substrate (Claim 15 and paragraph 0039).  Heller discloses that said substrate can be made of silicon or plastic (corresponds to claimed solid substrate limitation of Claims 1 and 9).  Heller further discloses using a coat (corresponds to claimed film of 3-D structure of instant Claim 1) comprised of metal oxide (corresponds to claimed coating of particles of instant Claims 2 and 3) and hydroxyl groups (corresponds to claimed functional group of instant Claim 1) (paragraph 0098) as well as using aminosilanes as functional groups (paragraphs 0124, 0216, 0230, Claim 12), as is being claimed in instant Claim 8.  Also, Heller discloses using aerogels (paragraphs 0122, 0130, 0313, 0374), as is being claimed in instant Claim 6. Furthermore, the coatings of Heller would inherently increase the available surface area relative to the solid substrate as is being claimed by Applicants in instant, independent Claim 1. Alternatively, Heller further discloses a second coat that will expand the surface area and can be made of silicon oxide on a micro scale level, as is being claimed in Claims 1-3 (paragraphs 0109, 0111, 0112, 0230, 0231, 0235).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heller USPA_20030059929_A1, as applied to Claims 1 and 2, and in view of Pirrung “How to make a DNA Chip”.
2.	Regarding Claim 4, Heller does not disclose the use of spin coating.
3.	Pirrung, like Heller, discloses methods for forming DNA chips (Title). Pirrung discloses using spin coating of silica particles that results in increasing their surface area (Column 1, 2nd paragraph, Page 1285). 
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of coating, of Heller, by using spin coating, of Pirrung. One of ordinary skill in the art would have been motivated in doing so to increase surface area.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heller USPA_20030059929_A1, as applied to Claims 1 and 2, and in view of Shaffer USPA_20020052125_A1.
5.	Regarding Claim 5, Heller does not disclose baking its particles to form the coating.
6.	Shaffer discloses using a baking step in forming its silicon coating (paragraphs 0066, 0093) which results in the evaporation of the solvents and densification of the film (paragraph 0095).
7.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the silica coating, of Heller, by introducing a baking step, of Shaffer. One of ordinary skill in the art would have been motivated in doing so in order to remove solvents and densify its film.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        October 13, 2022